      Case 3:19-cv-00338-CWR-LRA Document 51 Filed 08/15/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 STEVEN JONES                                                                         PLAINTIFF

 V.                                                       CAUSE NO. 3:19-CV-338-CWR-LRA

 MALKEET SINGH;                                                                    DEFENDANTS
 CARGO SOLUTION EXPRESS, INC.;
 JOHN DOES 1-10

                                               ORDER

          Before the Court are Plaintiff Steven Jones’ Motion in Limine to Exclude Evidence of

Alleged Bad Acts, Docket No. 39, his Motion in Limine to Exclude Evidence of Collateral Sources,

Docket No. 40, and Defendant Cargo Solution Express, Inc.’s omnibus Motion in Limine, Docket

No. 38.

          The legal standard is undisputed. A motion in limine is “any motion, whether made before

or during trial, to exclude anticipated prejudicial evidence before the evidence is actually offered.”

Luce v. United States, 469 U.S. 38, 40 n.2 (1984). “Evidence should not be excluded in limine

unless it is clearly inadmissible on all potential grounds.” Harkness v. Bauhaus U.S.A., Inc., No.

3:13-CV-129-DMB, 2015 WL 631512, at *1 (N.D. Miss. Feb. 13, 2015) (citation omitted).

          The Court will address each motion in turn.

I.        Plaintiff’s Motions in Limine

          A.     Bad Acts

          In his first motion, Jones argues that Defendants “may try to introduce evidence of arrests

or criminal records that Defendant[s] [have] not informed Plaintiff of.” He further contends that

“[s]uch evidence is not admissible under [Federal Rules of Evidence] 401, 402, 403, 404(b)(1),

and 609.”
      Case 3:19-cv-00338-CWR-LRA Document 51 Filed 08/15/20 Page 2 of 4




       To determine whether evidence of prior bad acts is admissible, the court uses a two-step

test. “First, it must be determined that the extrinsic evidence is relevant to an issue other than the

defendant's character. Second, the evidence must possess probative value that is not substantially

outweighed by its undue prejudice and must meet other requirements of Rule 403.” United States

v. Elwood, 993 F.2d 1146, 1153 (5th Cir. 1993) (citations omitted).

       At this juncture, it is unclear what evidence of prior bad acts may be introduced and how

it will be used. Accordingly, the motion is denied without prejudice to its timely assertion at trial.

       B.      Collateral Sources

       Jones then contends that “Defendants may attempt to introduce evidence and/or testimony

regarding payment of medical bills Mr. Jones received from any insurance company, Medicare,

and/or Medicaid.” He requests an order preventing the “payment of medical bills by any and all

collateral sources” from being admitted into evidence, referred to, or discussed in front of the jury.

Jones also requests that any such evidence be redacted before publication and/or admission.

       Under Mississippi law, which applies in this diversity action, “a tortfeasor cannot use the

moneys of others (insurance companies, gratuitous gifts, etc.) to reduce the cost of its own

wrongdoing.” Brandon HMA, Inc. v. Bradshaw, 809 So. 2d 611, 618 (Miss. 2001), abrogated on

other grounds by Univ. of Mississippi Med. Ctr. v. Lanier, 97 So. 3d 1197 (Miss. 2012) (citations

omitted). The collateral source rule applies to both compensation received and situations where

the potential exists for compensation from an independent source. See Ward v. Mitchell, 62 So. 2d

388, 391 (1953). This Court has explained this point no differently: “In Mississippi, the collateral

source rule provides that compensation or indemnity for the loss received by plaintiff from a

collateral source, wholly independent of the wrongdoer, as from insurance, cannot be set up by the

latter in mitigation or reduction of damages.” Chickaway v. United States, No. 4:11-CV-22-CWR-



                                                  2
        Case 3:19-cv-00338-CWR-LRA Document 51 Filed 08/15/20 Page 3 of 4




LRA, 2012 WL 3236518, at *1 (S.D. Miss. Aug. 7, 2012) (citation, quotations marks, bracket, and

ellipses omitted). However, evidence that would otherwise violate the collateral source rule may

be “introduced for a purpose other than to mitigate damages.” Woulard v. Greenwood Motor Lines,

Inc., No. 1:17-CV-231-HSO-JCG, 2019 WL 3311752, at *3 (S.D. Miss. Feb. 4, 2019) (applying

Mississippi law) (quotations and citation omitted).

            Since there may be a valid purpose for the introduction of this kind of evidence, Jones’

motion must be denied without prejudice. Should the defendants wish to introduce such evidence,

however, they must first explain at the bench how they will avoid violating the collateral source

rule. The Court then will determine whether that evidence will be presented to the jury. Fos v.

Wal-Mart Stores East, LP, No. 3:12-CV-735-LG-JCG, 2015 WL 11120671, at *2 (S.D. Miss. June

2, 2015) (citation omitted).

II.         Defendant Cargo Solution Express, Inc.’s Motions in Limine

            Defendant’s first motion in limine, regarding prior statements from Plaintiff’s healthcare

providers regarding his condition and treatment, is denied without prejudice to its timely assertion

at trial.

            The second motion in limine, regarding evidence of Plaintiff’s medical treatment not

produced during discovery, is denied without prejudice to its timely assertion at trial.

            The third motion in limine, regarding Plaintiff’s and other lay witness’s testimony on

causation of injuries or damages, is denied.

            The fourth motion in limine, regarding the Plaintiff’s medical bills, is denied.

            The fifth motion in limine, regarding evidence of insurance, is granted.

            The sixth motion in limine, regarding evidence of compromise or offers to compromise, is

granted.



                                                      3
      Case 3:19-cv-00338-CWR-LRA Document 51 Filed 08/15/20 Page 4 of 4




       The seventh motion in limine, regarding the Plaintiff’s alleged lost wages, is denied.

       The eighth motion in limine, regarding household services, is denied. See generally James

v. Antarctic Mech. Servs., Inc., No. 3:18-CV-678-CWR-FKB, 2020 WL 1083156, at *2 (S.D. Miss.

Mar. 6, 2020).

       The ninth motion in limine, regarding the Plaintiff’s disability determination by the Social

Security Administration, is denied. See Chickaway v. United States, No. 4:11-CV-00022-CWR,

2012 WL 3236518, at *2 (S.D. Miss. Aug. 7, 2012).

       The tenth motion in limine, regarding the Plaintiff’s alleged written-off medical bills, is

denied. See James v. Antarctic Mech. Servs., Inc., No. 3:18-CV-678-CWR-FKB, 2020 WL 557524,

at *2 (S.D. Miss. Feb. 4, 2020) (citation omitted).

       The parties are reminded of their ongoing duty to supplement. See Fed. R. Civ. P. Rule 26

(e); see also Hawthorne v. Truck Trailer & Equipment, Inc., No. 3:11-CV-518-CWR-FKB, 2013

WL 3213093, at *3 (S.D. Miss. June 26, 2013). One last word. Due to the pandemic, this case was

continued and the parties lost their trial date. That was unfortunate but unavoidable. Several other

parties have lost their trial dates too. When any of these cases will receive new trial dates cannot

yet be predicted. Until then, this case will fall in line after those cases which have been continued

since March, when this Court entered its initial order regarding the coronavirus pandemic. See No.

3:40-MC-11, Mar. 13, 2020 Order [52]. Because of these uncertainties, the parties should use every

effort and take every opportunity to resolve this case. It will take a reevaluation of your respective

positions. It will take compromise.

       SO ORDERED, this the 15th day of August, 2020.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE




                                                  4
